Citation Nr: 0309524	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell secondary to service-connected residuals of a fracture 
of the distal nasal bone with sinusitis.  

2.  Entitlement to service connection for loss of sense of 
taste secondary to service-connected residuals of a fracture 
of the distal nasal bone with sinusitis.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the distal nasal bone with sinusitis, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1943 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts, that denied a rating in 
excess of 10 percent for residuals of a fracture of the 
distal nasal bone with sinusitis, and found that new and 
material evidence had been submitted to reopen claims of 
service connection for loss of sense of taste and loss of 
sense of smell secondary to residuals of a fracture of the 
distal nasal bone with sinusitis.  The underlying service 
connection claims were denied.  

In February 1997, the Board remanded the reopened claims, as 
well as the claim for an increased rating, for further 
evidentiary development.  By a November 1999 decision, the 
Board again remanded the case for additional evidentiary 
development.  


REMAND

In October 2002, the Board undertook additional development 
with respect to the issues of entitlement to service 
connection for loss of sense of smell and loss of sense of 
taste secondary to service-connected residuals of a fracture 
of the distal nasal bone with sinusitis, and entitlement to 
an increased rating for the residuals of a fracture of the 
distal nasal bone with sinusitis, pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have been completed and have resulted 
in the acquisition of a private medical statement from R.F., 
M.D., dated in November 2002, and a VA examination report, 
dated in April 2003.  Nevertheless, on May 1, 2003, prior to 
affording the appellant the opportunity to review the 
additional evidence pursuant to 38 C.F.R. § 20.903(b) (2002), 
the United States Court of Appeals for the Federal Circuit, 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 
02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to conduct its own 
evidentiary development) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.  
The Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§ ] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  

In the instant case, given that the appellant has not been 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and 
because he has not waived his right to have the additional 
evidence considered initially by the RO, a remand of the case 
is therefore required to comply with DAV.  In addition, the 
Board notes that it is not entirely clear whether the RO has 
provided the appellant with the notice to which he is 
entitled under 38 U.S.C.A. § 5103(a), especially in light of 
the newly received evidence.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
loss of sense of taste or loss of sense 
of smell at any time following military 
service, or for the residuals of a 
fracture of the distal nasal bone with 
sinusitis in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in March 2002, and provide the 
appellant and his representative with an appropriate 
opportunity to respond.  

After allowing for a response to the supplemental statement 
of the case, and after expiration of the period for 
submitting information and evidence as set forth in 
38 U.S.C.A. § 5103(b), the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

